Opinion issued March 25, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01130-CV
____________

18-TC JESTER RETAIL, L.P., Appellant

V.

SDGA INVESTMENTS, INC., Appellee




On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2003-33343




MEMORANDUM OPINION
          Appellant 18-TC Jester Retail, L.P. has filed a motion to dismiss its appeal. 
More than 10 days have elapsed, and no objection has been filed.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.